             Case 1:18-cv-11585-KPF Document 122 Filed 04/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


THREE BROTHERS TRADING, LLC, d/b/a
ALTERNATIVE EXECUTION GROUP,                             Civil Action No. 18-CV-11585
                                                         (KPF)
                       Petitioner,
                                                         Judge Katherine Polk Failla
         v.

GENEREX BIOTECHNOLOGY CORP.

                       Respondent.



                                 JUDGMENT IN CIVIL CASE

         This matter having been commenced by summons and petition to confirm arbitration

award, and claimant THREE BROTHERS TRADING, LLC, d/b/a ALTERNATIVE

EXECUTION GROUP (“AEXG”) having moved for summary judgment on March 8, 2021 for

an order granting AEXG’s petition to confirm the Arbitration Award issued on February 4, 2021

(the “Amended Award”) rendered against GENEREX BIOTECHNOLOGY CORP (“Generex”),

and the parties having reached a settlement agreement, and this Court having issued an Order

dated April 7, 2021 acknowledging the parties’ settlement agreement, granting AEXG’s motion

for summary judgment confirming the Amended Award in favor of AEXG and against Generex,

in the amount of: (1) $3,300,000 plus simple interest accruing at 9% from December 3, 2018,

and (2) $550,319.92 as prevailing-party fees, and directing that a judgment be entered thereon.

Further, the parties have stipulated and agreed to an additional $41,730 in attorney’s fees to

AEXG from Generex as accrued after the Amended Award, mooting the need for the hearing on

said fees requested in AEXG’s aforementioned summary judgment motion.




01131332.1
             Case 1:18-cv-11585-KPF Document 122 Filed 04/09/21 Page 2 of 3




         IT IS ORDERED, ADJUDGED AND DECREED that:

              That for the reasons stated in the Court’s Order dated April 7, 2021, AEXG’s

              petition is granted and the Amended Award is confirmed;

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that:

              AEXG, having its principal place of business at 708 Third Avenue, New

              York, NY 10017, recover from Generex, having its principal place of business

              at 10102 USA Today Way Miramar, Florida 33025 and 4145 North Service

              Road, Burlington, Ontario Canada, the principal sum of $3,892,049.92

              representing $3,300,000.00 in damages and $592,049.92 in legal fees and

              expenses.    Additionally, AEXG will recover from Generex prejudgment

              interest at a rate of 9% per annum from December 3, 2018 until the date of
                                                                         698,153.42and
              this judgment for the $3,300,000 in damages in the sum of $___________

              interest at a rate established by 28 U.S.C. § 1961 from date of this judgment

              until this judgment is fully satisfied.

             9 2021
Dated: April __,
New York, New York
                                                  __________________________________
                                                              KATHERINE POLK FAILLA
                                                              United States District Judge




01131332.1                                              2

4841-1500-5412, v. 1
             Case 1:18-cv-11585-KPF Document 122 Filed 04/09/21 Page 3 of 3




                                        Exhibit A


                                 9% Simple Interest from
         Judgment Date                                         Total Judgment
                                   December 3, 2018
          April 9, 2021               $698,153.42.              $4,590,203.34
         April 12, 2021               $700,594.52               $4,592,644.44
         April 13, 2021               $701,408.22               $4,593,458.14
         April 14, 2021               $702,221.92               $4,594,271.84
         April 15, 2021                703,035.62               $4,595,085.54
         April 16, 2021               $703,849.32               $4,595,899.24




01131332.1
